UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    4/2/2020
---------------------------------------------------------------X
H. CRISTINA CHEN-OSTER, SHANNA                                 :
ORLICH, ALLISON GAMBA, and MARY DE :                               10 Civ. 6950 (AT) (RWL)
LUIS, on behalf of themselves and all others :
similarly situated,                                            :
                                                               :
                                    Plaintiffs,                :   ORDER
                                                               :
                                                               :
                                                               :
                  - against -                                  :
                                                               :
GOLDMAN, SACHS & CO. and THE                                   :
GOLDMAN SACHS GROUP, INC.,                                     :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This Order resolves the issues raised in the parties’ joint status report filed on

March 27, 2020 (Dkt. 984) and discussed during the teleconference held on April 2, 2020.

The Court takes into account all prior proceedings, including the parties’ stipulation that

they will be permitted to depose any trial witness who has not been previously deposed.

        1.       Plaintiffs may, going forward, take 20 additional fact depositions concerning

class and named plaintiff merits issues. It is premature to determine if Plaintiffs should

be entitled to additional depositions beyond those 20. As the Court previously explained

during the January 23, 2020 status conference, the Court would entertain an application

for discovery of potential “boys’ club” evidence from Goldman personnel if Plaintiffs came

forward with evidence that those individuals had knowledge of disparate impact caused

by the challenged processes and were involved in, or had the ability to influence, the

adoption or modification of those processes. Plaintiffs have not yet presented any such

evidence, but may still do so in the future. Such evidence may come from, for example,

                                                        1
depositions of other Goldman employees (among the depositions already permitted),

documents de-designated from Goldman’s privilege log, and other discovery. Plaintiffs

are free, following appropriate meet and confer, to make a future application.

         2.   Goldman is not at this time entitled to a reciprocal increase in the number

of fact depositions it may take. Goldman has not presented any basis indicating that

affording it depositions beyond the presumptive limit is warranted. Rather, Goldman

refers to the speculative possibility of third-parties it may want to depose. As with

Plaintiffs, however, Goldman is free, following appropriate meet and confer, to make a

future application upon a proper showing that additional depositions are warranted.

         3.   The discovery deadline may be extended for the reasons expressed by the

parties. The parties shall meet and confer and submit a proposed revised schedule by

April 16, 2020.



                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:        April 2, 2020
              New York, New York


Copies transmitted to all counsel of record.




                                               2
